Exhibit 99.2 June 22, 2009 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Superintendent of Securities, Newfoundland and Labrador Registrar of Securities, Government of Yukon Territory Registrar of Securities, Department of Justice, Government of Northwest Territories Registrar of Securities, Government of Nunavut Toronto Stock Exchange CDS Clearing and Depository Services Inc.
